DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Rocca Cannatti on 12/13/2021.
The application has been amended as follows: 
1.	(Currently Amended)	An integrated circuit formed on a substrate, the integrated circuit comprising:
a central processing unit (CPU);
a random access memory (RAM) configured for storing data and CPU executable instructions;
a loader circuit for accessing memory that is external to the integrated circuit, wherein the loader circuit is configured to load the RAM with a copy of instructions and data from the external memory;
a timer bank comprising one or more request timers;
a programmable preload request circuit that is coupled to the timer bank and the loader circuit, the programmable preload request circuit comprising a plurality of request slots connected between a slot selector unit an arbitration circuit and managed by a request slot management circuit, where each request slot is configured to store 

wherein: 
the slot selector unit is coupled to the plurality of request slots and receives preload requests from the timer bank;
 each request timer is configured to generate one of the preload requests at a time written to a corresponding register within the timer bank by the CPU;
the programmable preload request circuit is configured to process each of the preload requests received from the timer bank and forward processed preload requests to the loader circuit; and
the loader circuit is configured to interpret control data provided by each processed preload request such that the loader circuit loads corresponding instructions or data from the external memory into the RAM.
2.	(Currently Amended)	The integrated circuit of claim 1 where each of the preload requests corresponds to a corresponding request trigger and comprises the control data or a key that can be translated into the control data, wherein the control data is needed by the loader circuit to implement preload request operations.
3.	(Previously Presented)	The integrated circuit of claim 1 wherein each request timer comprises:
a counter circuit that provides a counter value, wherein the counter value increments or decrements with time when the counter circuit is started;
a control register for controlling properties of the counter circuit, including one or more of a) specifying a clock source and an associated prescaler, b) enabling the counter value to increment or decrement
one or more event generation elements, each comprising a) an event time register and b) a compare circuit that can compare the counter value with a specified value 
wherein match event signals are used for interrupting software executing on the CPU or for generating preload requests. 
4.	(Currently Amended)	The integrated circuit of claim 3 wherein each of the preload requests associates a preload request trigger with related control data provided by a control data register that is associated with the one or more event generation elements.
5.	(Original)	The integrated circuit of claim 4 wherein at least one event generation element is suppressed after generating its event match signal so that the at least one event generation element does not regenerate its event match signal.
6.	(Previously Presented)	The integrated circuit of claim 1 wherein the programmable preload request circuit is operable to forward at least one preload request provided by the timer bank to one or more arbitration elements coupled to the loader circuit.
7.	(Currently Amended)	The integrated circuit of claim 1 wherein the programmable preload request circuit comprises:


a request selection register configured to provide selection criteria directly or indirectly, by identifying other sources for corresponding information; and
a preload request selection unit, coupled to the plurality of request slots, and operable to select 
8.	(Original)	The integrated circuit of claim 1 wherein the programmable preload request circuit is operable to translate the control data associated with a corresponding 
9.	(Currently Amended)	The integrated circuit of claim 7 wherein the request slot management circuit selected request slot upon receiving a received preload request in relation to a context of the selected request slot and related control information;
wherein:
the request slot may be full or empty;
when the request slot is full, the 
earlier content of a full request slot may be removed or invalidated; and
writing the received preload request into the selected request slot may be permitted or rejected.
10.	(Previously Presented)	The integrated circuit of claim 7 wherein the programmable preload request circuit is operable to remove or invalidate 
11.	(Currently Amended)	A method implemented on an integrated circuit, the method comprising:
a first timer generating a first preload request comprising first information, wherein the first information directly or indirectly identifies first control data required for performing a first preload operation;
first processing of the first preload request in accordance with a control specification that is part of the first information or is specified in a first control register, wherein the first processing comprises processing the first preload request at a slot selector which selects a first storage element from one or more the [[a]] first storage element 
the one or more storage elements, respectively, wherein the second processing comprises using an arbitration stage to select one of the preload requests stored in the one or more ,
wherein a timer bank comprises one or more request timers including the first timer, and
wherein a programmable preload request circuit is coupled to the timer bank and loader circuit, the programmable preload request circuit further comprising the one or more storage elements connected between the slot selector and the arbitration stage and managed by a request slot management circuit, where each storage element stores a respective preload request under control of the request slot management circuit.
12.	(Previously Presented)	The method of claim of claim 11 wherein the specific processing comprises one or more of:
a) rejecting the first preload request when the first storage element is utilized by the second processing, 
b) rejecting the first preload request when the first storage element is occupied by an earlier preload request, 
c) generating an error indication when the first storage element is occupied by the earlier preload request,
d) replacing the earlier preload request in the first storage element with the first preload request, and 
e) revoking the earlier preload request within the first storage element without storing the first preload request; and
wherein a rejection of the first preload request comprises inhibiting its storage into the first storage element and revoking the earlier preload request comprises removing the earlier preload request from the first storage element.

translating the first information into second information that identifies the first control data; and
selecting the first storage element to receive the second information or portions thereof when the first storage element is not occupied, and implementing the specific processing when the first storage element is occupied.
14.	(Previously Presented)	The method of claim 13 wherein the specific processing comprises one or more of:
a) rejecting the first preload request when the first storage element is utilized by the second processing, 
b) generating an error indication when the first storage element is occupied by an earlier preload request,
c) replacing the earlier preload request in the first storage element with the first preload request, and 
d) revoking the earlier preload request within the first storage element without storing the first preload request; and
wherein a rejection of the first preload request comprises inhibiting its storage into the first storage element and revoking the earlier preload request comprises removing the earlier preload request from the first storage element.
(Currently Amended)	The method of claim 11 wherein the second processing comprises:
determining a set of storage elements containing valid preload requests;
selecting a storage element that contains a valid preload request utilizing priority information provided by the control specification, which is provided from a content of a second control register and preload request information stored within the [[a]] set of 
forwarding the selected one of the preload requests for the subsequent processing.
(Original)	The method of claim 11 further comprising:
writing an event time value in an event time register;
writing control data into a control register; 
starting a counter circuit in accordance with the control data in the control register, wherein the counter circuit increments or decrements a counter value with time when started;
wherein the counter circuit continues incrementing or decrementing, or restarts the incrementing or decrementing at a start value as specified by the control specification;
in response to detecting a stop value provided by the control data in the control register, either disabling the counter circuit or restarting the counter circuit at the start value, based on the control data in the control register;
a compare circuit comparing the counter value with the event time value in the event time register;
wherein a match event signal is generated in response to detecting a match between the counter value and the event time value;
in response to generating the match event signal, performing one or more of: 
setting a match flag;
suppressing a regeneration of the match event signal when the match flag is set,
generating an interrupt request,
generating the first preload request.
(Previously Presented)	The method of claim 11, wherein the subsequent processing comprises:
forwarding the selected preload request to the loader circuit operable to perform a preload operation; 
interpretation of control data provided by the selected preload request to identify control information for implementing the selected preload request, 	wherein the interpreted control information may directly or indirectly specify: 
a first starting address in the external memory, and
a number of bytes to be loaded from the external memory; and

18.	(Currently Amended)	An apparatus comprising:
a microcontroller; and
a nonvolatile memory circuit external to the microcontroller and in data communication with microcontroller;
the microcontroller comprising:
a central processing unit (CPU);
a random access memory (RAM) configured for storing data and CPU executable instructions;
a loader circuit for accessing the nonvolatile memory circuit nonvolatile memory circuit 
a timer bank comprising one or more request timers;
a programmable preload request circuit that is coupled to the timer bank and the loader circuit, the programmable preload request circuit comprising a plurality of request slots connected between a slot selector unit an arbitration circuit and managed by a request slot management unit 
a communication bus coupled to the CPU, the RAM, the timer bank, the programmable preload request circuit, and the loader circuit; 
wherein:
the slot selector unit is coupled to the plurality of request slots 
each request timer is configured to generate one of the s at a time written to a corresponding register within the timer bank by the CPU;
the programmable preload request circuit is configured to process each of the preload requests received from the timer bank and forward processed preload requests to the loader circuit; and
nonvolatile memory circuit 
19.	(Previously Presented)	The apparatus circuit of claim 18 wherein the programmable preload request circuit comprises:


a request selection register configured to provide selection criteria directly or indirectly, by identifying other sources for corresponding information; and
a preload request selection unit, coupled to the request slots, and operable to select 
20.	(Previously Presented)	The apparatus circuit of claim 18 wherein each request timer comprises:
a counter circuit that provides a counter value, wherein the counter value increments or decrements with time when the counter circuit is started;
a control register for controlling properties of the counter circuit, including one or more of a) specifying a clock source and an associated prescaler, b) enabling the counter value to increment or decrement
one or more event generation elements, each comprising a) an event time register and b) a compare circuit that can compare the counter value with a specified value 

21.	(Canceled)

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a programmable preload request circuit that comprises a plurality of request slots connected between a slot selector unit and an arbitration circuit, where the slot select unit receives preload requests from a timer bank, and where each request slot stores a respective preload request, as described in the independent claims. 
The closest prior art was found to be US 2018/0011736 (Rohleder) and US 2018/0293095 (Ishida). While Rohleder teaches a task control circuit which is analogous to the programmable preload request circuit, see Fig. 1, Rohleder does not teach the details of the circuitry within the task control circuit. Ishida teaches details of a task control circuit, see Fig. 5, but Ishida does not teach the task control circuit including a slot selector unit that receives preload requests from a timer bank as recited in the independent claims, and the storage units in Ishida do not store preload requests as further recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183        
                                                                                                                                                                                                /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182